PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Leung, Wai On
Application No. 16/164,793
Filed: 19 Oct 2018
For: Combined Electrochemical Impinging Stream Reaction Apparatus

:
:
:	DECISION ON PETITION
:
:
:
The above-identified application has been directed to the Office of Petitions for consideration of the petition under 37 CFR 1.137(a) filed March 1, 2021.

The application became abandoned June 26, 2020 for failure to timely submit a proper reply to the non-final Office action mailed March 25, 2020. The non-final Office action set a three-month shortened statutory period of time for reply. Notice of Abandonment was mailed December 2, 2020.

A grantable petition pursuant to 37 C.F.R. § 1.137(a) must be accompanied by: (1) the required reply to the outstanding Office action or notice, unless previously filed; (2) the petition fee as set forth in 37 C.F.R. § 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 C.F.R. § 1.137(b) was unintentional; and (4) any terminal disclaimer (and fee set forth in 37 C.F.R. § 1.20(d)) required pursuant to 37 C.F.R. § 1.137(c).

The instant petition has been carefully considered and found in compliance with the requirements set forth above. The required reply and statement of unintentional delay were filed February 11, 20201. The required petition fee was submitted herewith.

In view thereof, the petition to revive under 37 CFR 1.137(a) is hereby GRANTED.

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions